J. S18041/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                    v.                  :
                                        :
OTIS LEE BOYD,                          :         No. 1675 WDA 2017
                                        :
                         Appellant      :


                 Appeal from the PCRA Order, October 11, 2017,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-CR-0001335-1991


BEFORE: STABILE, J., MUSMANNO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED MAY 16, 2018

        Otis Lee Boyd appeals pro se from the October 11, 2017 order

dismissing his untimely serial petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.     After careful review, we

affirm.

        The underlying facts and procedural history of this case were

summarized in a prior memorandum of this court and need not be reiterated

here.     See Commonwealth v. Boyd, 145 A.3d 789 (Pa.Super. 2016)

(unpublished memorandum at 1-3), appeal denied, 159 A.3d 934 (Pa.

2016).    In sum, appellant was sentenced to life imprisonment on April 2,

1992, after a jury found him guilty of first-degree murder1 in connection with




1   18 Pa.C.S.A. § 2502(a).
J. S18041/18


the strangling death of Muriel Laughery. On December 15, 1995, this court

affirmed appellant’s judgment of sentence; and the Pennsylvania Supreme

Court denied appellant’s petition for allowance of appeal on August 16,

1996; and the United States Supreme Court denied appellant’s petition for

writ of certiorari on January 13, 1997. See Commonwealth v. Boyd, 674
A.2d 311 (Pa.Super. 1995), appeal denied, 682 A.2d 306 (Pa. 1996),

certiorari denied, 519 U.S. 1082 (1997). Appellant filed his first pro se

PCRA petition on July 31, 1997, and counsel was appointed to represent

him.     Counsel filed an amended PCRA petition on appellant’s behalf on

December 12, 2003, and the PCRA court dismissed said petition on July 16,

2004.     On January 12, 2006, this court affirmed the dismissal, and the

Pennsylvania Supreme Court denied appellant’s petition for allowance of

appeal on January 17, 2007. See Commonwealth v. Boyd, 895 A.2d 645

(Pa.Super. 2006), appeal denied, 931 A.2d 655 (Pa. 2007).

        Between August 2007 until June 2015, appellant filed three additional

PCRA petitions, all of which were ultimately unsuccessful.             Undaunted,

appellant filed the instant pro se PCRA petition, his fifth, on March 30, 2017.

On July 28, 2017, the PCRA court provided appellant with notice of its

intention    to   dismiss   his   petition   without   a   hearing,   pursuant   to

Pa.R.Crim.P. 907(1).        Appellant filed a response to the PCRA court’s

Rule 907 notice on August 29, 2017. Thereafter, on October 11, 2017, the




                                        -2-
J. S18041/18


PCRA court dismissed appellant’s petition as untimely.               Appellant filed a

timely pro se notice of appeal on November 9, 2017.2

         Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in

the certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super.

2014) (citations omitted). “This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support a contrary holding.”            Commonwealth v. Hickman,

799 A.2d 136, 140 (Pa.Super. 2002) (citation omitted).               Additionally, we

note that, “[a]lthough this Court is willing to liberally construe materials filed

by a pro se litigant, pro se status confers no special benefit upon the

appellant[.]”        Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super.

2005) (citation omitted).

         All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final.    42 Pa.C.S.A. § 9545(b)(1).          “A judgment becomes final at the

conclusion      of    direct   review,   including   discretionary   review   in   the


2 The docket reflects that the PCRA court did not order appellant to file a
concise statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b), and did not file a Rule 1925(a) opinion.


                                          -3-
J. S18041/18


Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking the review.”         42 Pa.C.S.A.

§ 9545(b)(3). If a PCRA petition is untimely, a court lacks jurisdiction over

the petition.    Commonwealth v. Callahan, 101 A.3d 118, 120-121

(Pa.Super. 2014).

        Here, appellant’s judgment of sentence became final on January 13,

1997, the date the United States Supreme Court denied his petition for writ

of certiorari. See 42 Pa.C.S.A. § 9545(b)(3). Appellant’s petition, which

was filed over 20 years later, is patently untimely.     As a result, the PCRA

court lacked jurisdiction to review appellant’s petition, unless appellant

alleged and proved one of the statutory exceptions to the time-bar, as set

forth in Section § 9545(b)(1).3 In his pro se brief to this court, appellant

fails to even acknowledge the untimeliness of his serial petition, let alone

invoke any of the statutory exceptions to the PCRA time-bar set forth in

Section § 9545(b)(1). Rather, the crux of appellant’s argument on appeal is

that,

             the court erred when requiring [appellant] to sign an
             unsworn declaration that holds him criminally liable
             for submission of any falsifications he puts before the
             courts, while at the same time leaving unresolved his
             competency to raise issues with uncorrected
             falsifications that challenged the trial judge for

3  The three narrow exceptions to the one-year time bar are as follows:
“(1) interference by government officials in the presentation of the claim;
(2) newly discovered facts; and (3) an after-recognized constitutional right.”
Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa.Super. 2012),
citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii).


                                      -4-
J. S18041/18


            cause, . . . a cause that has invoked a bias that is
            either implied or actual in his decisions against the
            [appellant].

Appellant’s brief at 4 (capitalization omitted). Appellant maintains that “the

court erred when it failed to correct two falsifications put before the fact

finders: one about the capital penalty and the other about a property of a

drug.” (Id. at 11 (capitalization omitted).)

      Based on the foregoing, we conclude that appellant has failed to plead

and prove an exception to the PCRA time-bar and that the PCRA court

properly found that it lacked jurisdiction to review his claims.         See

Callahan, 101 A.3d at 123 (holding, if a PCRA petition is untimely on its

face, or fails to meet one of the three statutory exceptions to the time-bar,

we lack jurisdiction to review the petition). Accordingly, we discern no error

on the part of the PCRA court in dismissing appellant’s PCRA petition as

untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 5/16/2018




                                     -5-
J. S18041/18




               -6-